Title: To George Washington from Joseph Chew, 11 February 1758
From: Chew, Joseph
To: Washington, George

 

Dear Sir
N[ew] London [Conn.] Febry 11th 1758

I wrote you by the last Post to which must now Cheifly Refer you, this being just to beg your Pardon for the freedom I have taken to direct a small Box to you for my Brother. this Box will be forwarded to you by Mr William Coxe of Phila. who will at the desire of Mr Robinson send you a Line acquainting you by what Oppertunity & which way it is sent, if we have any thing new I Shall take Care to advise you and am with great Respect Dear Sir Your Very Obedt Servt

Jos. Chew

